
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3473
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Oil Pollution Act of 1990 to
		  authorize advances from Oil Spill Liability Trust Fund for the Deepwater
		  Horizon oil spill.
	
	
		1.Advances from Oil Spill Liability Trust
			 Fund for Deepwater Horizon oil spillSection 6002(b) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2752) is amended in the second sentence—
			(1)by inserting (1) after
			 Coast Guard; and
			(2)by inserting before the period at the end
			 the following: and (2) in the case of the discharge of oil that began in
			 2010 in connection with the explosion on, and sinking of, the mobile offshore
			 drilling unit Deepwater Horizon, may, without further appropriation, obtain 1
			 or more advances from the Fund as needed, up to a maximum of $100,000,000 for
			 each advance, with the total amount of all advances not to exceed the amounts
			 available under section 9509(c)(2) of the Internal Revenue Code of 1986, and
			 within 7 days of each advance, shall notify Congress of the amount advanced and
			 the facts and circumstances necessitating the advance.
			2.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
